Citation Nr: 1435984	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from July 2005 through July 2009. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for tinnitus and bilateral hearing loss. 

The appeal initially included the claim for entitlement to service connection for hearing loss.  The October 2011 Statement of the Case addressed both the tinnitus and bilateral hearing loss.  However, in the Veteran's November 2011 VA Form 9, he clearly checked box 9B indicating he read the SOC and was only appealing the issue of tinnitus.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.  No subsequent statements from the Veteran or his representative have been received which include any argument concerning hearing loss or otherwise indicate a desire to proceed with the appeal.  As the Veteran has not submitted a timely Substantive Appeal, there is no evidence which creates ambiguity as to the intended scope of the Substantive Appeal and there is no evidence that the Veteran or VA continued to treat the issue of hearing loss as being on appeal, the issue is not presently before the Board.

This appeal was in part processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

Tinnitus is etiologically related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service.  
38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  Such action represents a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The Veteran alleges that service connection for tinnitus based on exposure to in-service acoustical trauma associated with his work on flight-lines as an avionics technician.  He is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, the Board finds the Veteran's lay statements regarding acoustic trauma are credible and are consistent with the circumstances of his service; i.e., his duties as an avionics technician.  

The Board finds that the evidence is at least in equipoise on the question of whether current tinnitus is related to acoustic trauma during service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


